Title: To George Washington from Major General Philip Schuyler, 10 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Friday May 10th 1776

The Canada Post is just arrived and has brought me the Enclosed, I was requested by the Commissioners to seal & forward that to Congress There can be no Impropriety in Your Excellency’s perusing It, I have therefore left It open to be sealed before It leaves You.
The little Quantity of Provisions at Quebec is truly Allarming, they will receive all that was at the Posts above, by General Thompson’s Brigade, but besides What I have Mentioned to be now on the Way from hence to Fort George, No more can be sent until the Troops are passed.
I believe the Gentlemen are Mistaken, & that More Troops are in Canada than they mention, for supposing Bedels, Porters, Burrel’s[,] Warners, Maxwell’s, Du Haas’s & Sinclairs to Consist of five hundred, the Number will be three thousand five hundred, Exclusive of the Troops that remained in Canada last Winter, few of Which are Yet returned, unless they are gone by the Rout of Onion River into New England.
Will Your Excellency be so good as to transmit Congress a Copy of my Orders to Mr Price.
Yesterday I reviewed General Sullivan’s Brigade the Indians to the Number of about two hundred and sixty Attended and were greatly pleased with the Order & Regularity of the Troops, and surprized at the Numbers, which the Tories had industr[i]ously propagated, Consisted of three Companies only, but that We have them Continually walking the Streets in Order to induce the Belief of a greater Number than there really was; A few Indians will leave this with the Interpreter in a Day or two, on a Visit to Your Excellency, they may possibly wish to go to Boston or Philadelphia, And I have assured them, that If they do, proper Care will be taken to supply them with whatever is

Necessary. I am with the most perfect Esteem Your Excellency’s Most Obedient Servant

Ph: Schuyler

